DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I in the reply filed on 01 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 21-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01 April 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statements (IDS) submitted on 15 December 2020 and 01 June 2021 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 20 are directed to compositions which comprise an antibody drug conjugate “wherein the average p value for the antibody drug conjugates in the composition is about 3.8”.  However, “p” is necessarily a whole number based on the formula presented in claim 13.  The claims are indefinite because it is not clear how “p” in the formula of claim 13 could be something other than a whole number.  Additionally, the term “about” is indefinite because the specification does not provide a standard for ascertaining the requisite degree of “about”.
Claims 19-20 are directed to a pharmaceutical composition “comprising a therapeutically effective amount” of an antibody drug conjugate.  However, the metes and bounds of the claims cannot be determined because without knowing what the composition is supposed to be therapeutic for, the amount encompassed by the claims cannot be determined and the claims are indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16-23, 53-66, 81-84, 98-99  of U.S. Patent No. RE48,389. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘389 are directed to an antibody drug conjugate which comprises the heavy chain variable region of amino acids 20-136 of SEQ ID NO:7 and the light chain variable region of amino acids 23-130 of SEQ ID NO:8 wherein the antibody is conjugated to monomethyl autistatin E (MMAE), which is a cytotoxic/cytostatic agent.  While the claims of ‘389 do not recite percent homology to the heavy and light chains for the antibody of the conjugate, the antibody conjugates of ‘389 anticipate those of the instant claims and therefore, embodiments of ‘389 are encompassed by the instant claims.  Therefore, the instant claims would have been prima facie obvious over the claims of 389, absent evidence to the contrary.
NOTE:  RE48,389 is a reissue of U.S. Pat. No. 8,637,642 which has been surrendered in the reissue.  Therefore, a double patenting rejection in view of ‘642 would not be appropriate.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,078,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘931 are directed to an antibody drug conjugate which comprises the CDRs of the heavy chain variable region set forth in SEQ ID NO:7 and the CDRs of the light chain variable region set forth in SEQ ID NO:8 wherein the antibody is conjugated to a cytotoxic agent which is monomethyl auristatin E.  Therefore, the instant claims would have been prima facie obvious over the claims of ‘931, absent evidence to the contrary.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12, 19-21, 28, 30-33 of U.S. Patent No. 9,314,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘538 are directed to an antibody drug conjugate which comprises the CDRs of the heavy chain variable region set forth in SEQ ID NO:7 and the CDRs of the light chain variable region set forth in SEQ ID NO:8 wherein the antibody is conjugated to a cytotoxic agent which is monomethyl auristatin E.  While the claims of ‘538 are generic to the complete structure of the MMAE molecule, the disclosure of ‘538 provides for various structures of MMAE which would be encompassed by the generic naming of the compound and therefore, '538 encompasses the specific embodiments of the instant claims.

Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,962,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘454 are directed to an antibody drug conjugate which comprises the CDRs of the heavy chain variable region set forth in SEQ ID NO:7 and the CDRs of the light chain variable region set forth in SEQ ID NO:8 wherein the antibody is conjugated to one or more units of monomethyl auristatin E and wherein the number of units ranges from 1-8 (see claim 4).  
Claims 2-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 27-38 of U.S. Patent No. 10,894,090. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘090 are directed to an antibody drug conjugate which comprises the CDRs of the heavy chain variable region set forth in SEQ ID NO:7 and the CDRs of the light chain variable region set forth in SEQ ID NO:8 wherein the antibody is conjugated to one or more units of monomethyl auristatin E.  

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647